Title: Thomas Jefferson to John Adams, 30 May 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               May 30. 1786.
            
          

          In my letter of the 11th. instant I had
            the honour of inclosing you copies of letters relative to the Barbary affairs. others
            came to hand three days ago, of some of which I now send you copies,
            & of the others the originals. by these you will perceive that mr[expansion
            sign] Randall and mr[expansion sign] Lamb were at Madrid, that the latter means to
            return to Alicant & send on a courier to us. mr[expansion sign] Randall does not
            repeat that he shall come himself. when either he or the courier arrives we shall have
            information to decide on. but these papers have strengthened my idea of desiring them to
            repair to Congress. I am anxious to know your sentiments on this. these papers came in
            time for me to send copies to mr[expansion sign] Jay by the packet which will sail from
            l’Orient the day after tomorrow.
          The inclosed paper from the Academy of chirurgery was put into my
            hands to be forwarded to you.
          I have the honor to be with sentiments of the most perfect esteem
            & respect Dear Sir / your most obedient / & most humble sevt

          
            
              Th: Jefferson
            
          
          
            P.S. I shall be much obliged to Colo.
              Smith for a copy of the treaty with Portugal as soon as it is signed. I am of opinion
              we had better send Luzac a copy as soon as it is signed. what think you?
          
        